Title: To Thomas Jefferson from George Washington Smyth, 29 March 1824
From: Smyth, George Washington
To: Jefferson, Thomas


 sir
29th March 1824
I arrived a few days since in this Country with a view to become a citizen—I can Scarce he acquitted of presumption in addressing you, but as you are able to further my views I beg leave to mention them & to furnish some basis whereon you may Safely form a favorable opinion of a Stranger—I wish at first, till part of the probation for Citizenship has passed, Employment as private Tutor in a family or literary institution where I might devote part of my time to the Study of Law, the practice of which is An ulterior Object—To interest yourself in my favor if you Can Consistently do So will Confer an Obligation on one who is, Sir,with Veneration & respect yours &cGeorge Washn SmythI studied in Glasgow 6 months to make myself acquainted with the System pursued by Mr Jardine in his first Philosophy Class I have from him & the late Profr Young Certificates—I was a Scholar of Trin. College Dublin & am a graduate (AB.) of it and Oxford—My Certificates are from the following fellows of Trin Coll. Dr Lloyd professor of Maths formerly, now of Physics Dr Wray Senior Lecturer. Revd Henry Harte translator of mecanique celeste—Revd Thos Garrison Revd C Boston Revd Jas Kennedy and Revd J. Gutch Oxford with many others—